Citation Nr: 1513537	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-47 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increased ratings for disabilities of the right knee-currently evaluated as 20 percent disabling for chondromalacia, status-post lateral meniscectomy; as 10 percent disabling for degenerative joint disease; and as 10 percent disabling for limitation of extension. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities of the right knee.

(The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has become the subject of a separate decision of the Board, and is independent of this decision). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the RO that, in pertinent part, denied disability ratings in excess of 10 percent for service-connected chondromalacia of the right knee, status-post lateral meniscectomy; and in excess of 10 percent for service-connected degenerative joint disease of the right knee.  

These matters also came to the Board on appeal from a March 2009 rating decision that, in pertinent part, denied service connection for a left knee disability.  The Veteran timely appealed.

In August 2011, the Veteran testified during a hearing before the undersigned at the RO.  In December 2011, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a February 2014 decision, the Board granted a separate evaluation of 10 percent for limitation of extension of the right knee; and granted an increased rating of 20 percent for dislocated semilunar cartilage with frequent episodes of locking and pain in the right knee.  The Board also denied service connection for a left knee disability, and remanded the matter of entitlement to a TDIU for further development.

The Veteran appealed the February 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Joint Motion for Remand, the parties moved to vacate, in part, the Board decision, denying disability ratings in excess of 10 percent for limitation of extension and in excess of 20 percent for dislocated semilunar cartilage, and denying service connection for a left knee disability; and to remand the case to the Board.  The parties also moved the Court not to disturb the grant of the 20 percent rating for dislocated semilunar cartilage of the right knee, and not to disturb the remanded TDIU claim.  The Court granted the motion.  Thereafter, the case was returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of increased ratings for disabilities of the right knee is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, degenerative joint disease of the left knee had its onset in service.


CONCLUSION OF LAW

Degenerative joint disease of the left knee was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the benefits sought on the service connection claim are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111. Here, the Veteran's enlistment examination in February 1974 revealed no defects.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id.  The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in section 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

The Veteran contends that the onset of his current left knee disability was during active service.  He testified that he hurt his left knee in boot camp at the same time that he hurt his ankle.  He also testified that his symptoms have continued since his discharge from active service.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Service treatment records show that the Veteran twisted his left knee in April 1974, and that both heat and an "ace wrap" were applied.  The assessment at that time was left knee muscle strain.  The record reflects no further treatment in active service for residuals of a left knee injury.  Nor is there evidence of arthritis of the left knee within the first post-service year.  The Board also notes that service treatment records show treatment for both right knee pain and ankle swelling, as well as for muscle twitching in July 1976, which was not during boot camp.

The report of a June 1993 VA examination reflects that the Veteran had left knee symptoms and underwent left knee arthroscopic surgeries in 1983 and in 1986, with retropatellar shavings.  Diagnoses in June 1993 include degenerative joint disease of the left knee with chondromalacia, post-operative. 

Private treatment records, dated in August 1995, reflect internal derangement of the left knee and associated degenerative arthritis.  The physician noted that the Veteran continues to be symptomatic in spite of conservative therapy, and that another arthroscopy was conducted.  Severe degenerative joint disease and chronic knee pain were noted in January 1997.  At that time, the Veteran no longer was considered a surgical candidate.  Symptomatic osteoarthritis was noted in February 2003.

Records show that the Veteran underwent another VA examination in February 2009 for purposes of determining whether his left knee disability was proximately due to or the result of, or aggravated by his service-connected right knee disabilities.  The examiner reviewed the Veteran's medical history, and noted that the Veteran had twisted his left knee in active service and sustained a left knee strain.  The Veteran reported that he underwent arthroscopic repair, and that his left knee condition progressively worsened.  X-rays revealed minimal degenerative changes.  Diagnoses included degenerative joint disease of the left knee, and chondromalacia of the left knee.

The February 2009 examiner opined that the Veteran's current left knee disabilities were less likely as not (less than 50 percent probability) caused by or a result of his service-connected disabilities of the right knee.  In support of the opinion, the examiner reasoned that there was no objective evidence in the record to support a chronic left knee condition; and that the medical literature does not support the notion that one knee joint injury caused the degeneration or injury to the other knee.

Following examination in February 2012, another VA examiner opined that the Veteran's degenerative arthritis of the left knee was less likely as not (less than 50/50 probability) to have had its onset in service or was otherwise related to service; and that his degenerative arthritis of the left knee was less likely as not (less than 50/50 probability) aggravated by any service-connected disability.  In support of the opinions, the February 2012 examiner noted the one episode of left knee pain in active service, and indicated that the Veteran was first evaluated for his current left knee disabilities in 1995-nearly 18 years after active duty.  The February 2012 examiner also noted that the Veteran's aging can account for the degenerative arthritis, and that there was no objective evidence of trauma to the left knee due to the right knee.  Nor was there objective evidence of leg length discrepancy, which might cause more stress on one knee.  In essence, there was no finding of aggravation of a nonservice-connected disability by a service-connected disability.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the Veteran's entrance examination and report of history were negative for any left knee disability; therefore, he is presumed sound at entry in February 1994.  Service treatment records further reflect that he received treatment during service for a left knee muscle strain. Thus, the overall evidence reflects treatment for a left knee injury in active service.  

The Veteran has reported that the left knee pain that he first experienced in service, actually continued after service.  He testified as to experiencing similar symptoms of left knee pain as he did during service, after he separated, to the point where he underwent a couple of arthroscopic surgeries which helped for a while, and then started getting worse again.  The available medical evidence demonstrates nearly a six-year gap in time from when the Veteran separated from active service and when he underwent arthroscopic surgery for left knee pain.  In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  

In this case, the Veteran is competent to report what has occurred since service because his statements are regarding his first-hand knowledge of factual matters, that is, the symptoms that the Veteran experienced from the time of his separation forward.  Furthermore, the Board finds that the Veteran is credible in this regard.  The available treatment records indicate a longstanding history of symptomatology.  Also, the Veteran's statements are consistent with the findings of degenerative joint disease of the left knee in August 1995 and in February 2009.  While there is also a finding of chondromalacia of the left knee, the Board notes that chondromalacia is not listed under 38 C.F.R. § 3.303(b) as a chronic disease.  Hence, reports of continuity of symptomatology do not assist the Veteran in this case.  See Walker, 708 F.3d 1331.  Moreover, given the absence of a nexus between chondromalacia and the Veteran's active service, and the negative opinions of record that a left knee disability is neither caused by nor aggravated by service-connected disabilities of the right there, there is no basis to award service connection for chondromalacia.

Here, the Veteran has claimed a continuity of symptomatology with regard to his left knee complaints since service.  While the February 2012 VA examiner based an adverse opinion as to causation on the nearly 18-year gap between the Veteran's active service and his first treatment for left knee problems post-service, this premise is not factually accurate.  As noted above, an arthroscopic surgery on the Veteran's left knee was first performed in 1983, and the Veteran's left knee was noted as symptomatic at that time.  In this regard, the February 2012 opinion lacks probative value because it was based on an inaccurate factual premise.  Accordingly, the Board finds that the lay statements of record support a finding of continuity of symptomatology of left knee pain since active service.  Again, the Veteran's statements are credible.  Accordingly, as there is a documented incident of left knee muscle strain in active service and there is lay evidence of continuity of left knee pain after his discharge, as well as a current diagnosis of degenerative joint disease of the left knee, service connection is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Resolving all doubt in the Veteran's favor, the Board finds that degenerative joint disease of the left knee had its onset in service.  See 38 C.F.R. § 3.102 (2014).  
  

ORDER

Service connection for degenerative joint disease of the left knee is granted.


REMAND

In evaluating the Veteran's request for increased disability ratings, the Board considers the medical evidence of record.

Historically, the Veteran reported having difficulties with his right knee while arising from a sitting position in active service.  Subsequently, he was diagnosed with a torn lateral meniscus and underwent a lateral meniscectomy in August 1976.  Post-service records show diagnoses of chondromalacia of the right knee, and degenerative joint disease.  MRI scans taken in March 1995 revealed that most of the posterior horn of the lateral meniscus had been removed, and only a small peripheral fragment appeared to be intact; and there was evidence of osteoarthritic disease developing at the posteromedial joint compartment.  Other meniscus structures were intact.  Records show complaints of progressive stiffness and pain, and that the Veteran underwent cortisone injections in October 2001 and in February 2003.

An April 2003 VA examiner found no evidence of decreased movement of the right knee, and made no objective findings in support of the Veteran's subjective complaints.

Records show that the Veteran had undergone multiple surgical procedures for knee pain, and that knee braces were ordered in October 2006.  

A September 2008 VA examiner noted crepitus, painful movement, and guarding of movement of the right knee.  Range of motion was to 135 degrees on flexion, with pain beginning at 125 degrees; and to 0 degrees on extension, with pain from 10 degrees.  There was no instability.  X-rays revealed minimal degenerative changes.  There was no additional limitation of joint function on repetitive use or due to pain, fatigue, weakness, lack of endurance, or incoordination.

In June 2011, the Veteran reported that he had fallen several times in the past few months due to his knee buckling.  Chronic knee pain was assessed.  In August 2011, the Veteran testified that he took morphine daily, which helped to mask his knee pain and back pain.

Examination in February 2012 revealed that the Veteran's range of motion of the right knee was to 130 degrees on flexion, with pain from 90 degrees; and to 0 degrees on extension, with no objective evidence of painful motion.  There was no additional limitation in the ranges of motion of the right knee on repetitive use.  The examiner did not note any functional loss or functional impairment of the right knee.  Pain or tenderness was noted on palpation of the joint line.  Muscle strength was normal.  Joint stability tests for anterior and posterior instability, and for medial-lateral instability were normal.  There was no evidence or history of recurrent patella subluxation or dislocation.  The examiner noted that residual signs or symptoms due to the meniscectomy included right knee pain; and that scars on the right knee were not painful or unstable, and were less than 39 square centimeters.  The examiner noted that the Veteran regularly used a knee brace and a cane, and occasionally used a scooter. The Veteran also indicated that he was independent with self-care and daily activities.

The parties to the Joint Motion for Partial Remand agreed, in essence, that none of the examiners provided an adequate opinion on the degree of functional loss due to pain and instability.  Specifically, examiners should report whether the Veteran had additional limitation of motion of the right knee based upon flare-ups.  Any functional loss on use or due to flare-ups must be addressed.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA rating specialists must have a clear picture of the nature of the Veteran's disability, and the extent to which pain is disabling.  The Veteran also is competent to describe his symptoms and their effects on employment and daily activities.

Under these circumstances, VA cannot rate the service-connected disabilities of the right knee, without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Obtain and associate with the Veteran's claims file (paper/electronic), VA treatment records dated from June 2014 to present.  

2.  Afford the Veteran a VA examination, for evaluation of the service-connected disabilities of the right knee.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

All appropriate tests, including X-rays of the right knee, should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify all current disabilities of the right knee.

The examiner should conduct range of motion studies of the right knee, reported in degrees, with normal ranges provided for comparison purposes.  The examiner should also indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is indicated, the examiner should note at which point pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain, instability, and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

Even if the Veteran does not endorse flare-ups at the examination, the examiner should estimate the additional functional impact of those described by the Veteran at the September 2008 and February 2012 VA examinations.

The examiner should also comment specifically on whether there is recurrent subluxation or lateral instability in the right knee; and if present, on its severity (mild, moderate or severe).

The examiner should also indicate whether the Veteran experiences dislocation in the right knee; and if so, whether such dislocations are accompanied by frequent episodes of 
locking, pain, and/or effusion into the joint.

The examiner should also comment specifically on whether there is impairment due to any nonunion or malunion of the tibia and fibula; and if present, on the severity of right knee disability (slight, moderate, marked).

The examiner should also indicate whether the Veteran experiences any ankylosis of the right knee, and, if so, the extent of such ankylosis.  

The examiner should also interview the Veteran as to his employment and education history. The examiner should comment on the functional impairment caused by disabilities of the right knee which may have an impact on the Veteran's ability to work.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal, taking into consideration all applicable rating criteria.  Consideration should also specifically be given to the holding in Burton v. Shinseki, 25 Vet. App. 1 (2011) as it relates to the Veteran's reported symptoms of pain.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


